 



Exhibit 10.1
United States of America
Office of Federal Housing Enterprise Oversight
In the Matter of
THE FEDERAL NATIONAL MORTGAGE ASSOCIATION (“FANNIE MAE”)
May 23, 2006
STIPULATION AND CONSENT TO THE ISSUANCE OF A CONSENT ORDER
     The Director of the Office of Federal Housing Enterprise Oversight
(“OFHEO”) has determined to initiate cease and desist proceedings and has
determined to impose a civil money penalty against the Federal National Mortgage
Association (“Fannie Mae”) pursuant to 12 U.S.C. § 4631 and 12 U.S.C. §4636.
     Fannie Mae, in the interests of compliance and cooperation, consents to the
issuance of a Consent Order, dated May 23, 2006 (“Order”), before the filing of
any notice and before the finding of any issues of fact or law.
     In consideration of the above premises, the Director and Fannie Mae,
through its duly authorized representatives, hereby stipulate and agree to the
following:
ARTICLE I
Jurisdiction
     Fannie Mae is a corporation chartered pursuant to the Federal National
Mortgage Association Charter Act, 12 U.S.C. §§ 1717 et seq., and subject to
supervision and regulation by OFHEO pursuant to the Federal Housing Enterprises
Financial Safety and Soundness Act of 1992, 12 U.S.C. §§ 4501 et seq.

 



--------------------------------------------------------------------------------



 



ARTICLE II
Agreement
     Fannie Mae hereby consents and agrees to the issuance of the Order by the
Director. In so doing, the Enterprise neither admits nor denies any wrongdoing
or any asserted or implied finding or other basis for the Order. Fannie Mae
further consents and agrees that said Order shall become effective upon its
issuance and shall be fully enforceable by OFHEO under the provisions of 12
U.S.C. §§ 4635 and 4636(d).
ARTICLE III
Waivers
     Fannie Mae, by signing this Stipulation and Consent, hereby waives:

  (a)   the issuance of a Notice of Charges pursuant to 12 U.S.C. § 4631(c)(1);
    (b)   written notice of the Director’s determination to impose a penalty on
the record pursuant to 12 U.S.C. § 4636(c)(1)(A);     (c)   any and all
procedural rights available in connection with the issuance of the Order;    
(d)   all rights to seek any type of administrative or judicial review of the
Order; and     (e)   any and all rights to challenge or contest the validity of
the Order.

ARTICLE IV
Other Terms
     (1) Fannie Mae agrees that the provisions of this Stipulation and Consent
shall not inhibit, estop, bar, or otherwise prevent the Director from taking any
other action affecting Fannie Mae in connection with OFHEO’s ongoing regulatory
oversight of Fannie Mae, with respect to matters not addressed by the
September 2004 or May 2006 reports of the Special Examination of
2 

 



--------------------------------------------------------------------------------



 



Fannie Mae, matters occurring subsequent to the date of the Order or with
respect to matters relating to third parties not affiliated with Fannie Mae
(including separated senior officers of Fannie Mae) if, at any time, the
Director deems it appropriate to do so to fulfill the responsibilities placed
upon him by the several laws of the United States of America.
     (2) Fannie Mae agrees that the provisions of this Stipulation and Consent
shall not be construed to limit or otherwise affect regulatory actions by other
federal regulatory agencies.
     (3) Fannie Mae agrees that the Order represents a written agreement subject
to enforcement for violation of its terms by OFHEO and solely by OFHEO.
     (4) Nothing in this Stipulation and Consent prevents Fannie Mae from
seeking the Director’s determination to modify, terminate, or suspend any or all
provisions in the Order.
     IN TESTIMONY WHEREOF, the undersigned, the Director of OFHEO, has hereunto
set his hand on behalf of himself and OFHEO.
(-s- James B. Lockhart III) [w21667w2166701.gif]

Dated: May 23,2006 James B. Lockhart I11 Acting Director, Office of Federal
Housing Enterprise Oversight

          IN TESTIMONY WHEREOF, the undersigned, as the duly authorized
representatives of
     Fannie Mae, have hereunto set their hands on behalf of Fannie Mae.
(-s- Ashley and Mudd) [w21667w2166702.gif]

Dated: May 23, 2006 Stephen B. Ashley Chairman of the Board of Directors Dated:
May 23 2006 Daniel H. Mudd Chief Executive Officer Federal National Mortgage
Association

3

 



--------------------------------------------------------------------------------



 



United States of America
Office of Federal Housing Enterprise Oversight
Order No. 2006-1
In the Matter of
The Federal National Mortgage Association
Consent Order
Whereas, the Acting Director of the Office of Federal Housing Enterprise
Oversight (“OFHEO”) has determined to initiate cease and desist proceedings
against the Federal National Mortgage Association (“Fannie Mae” or “Enterprise”)
pursuant to 12 U.S.C. § 4631;
Whereas, the Acting Director has determined to initiate such proceedings based
on his view that Fannie Mae engaged in conduct that does not conform with the
Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (the
“Safety and Soundness Act”), OFHEO rules, guidances and standards, and the
Federal National Mortgage Association Charter Act, and that such conduct has
resulted in harm to the Enterprise;
Whereas, the Acting Director believes that the conduct involved provides
sufficient grounds to initiate administrative or enforcement proceedings against
Fannie Mae, including a claim for the award of civil money penalties and other
relief;
Whereas, OFHEO and Fannie Mae previously entered into an Agreement dated
September 27, 2004, and a “Supplement to the Agreement of September 27, 2004”
dated March 7, 2005, and Fannie Mae and its Board have pursued their obligations
under those agreements;
Whereas, Fannie Mae has executed a “Stipulation and Consent to the Issuance of a
Consent Order,” dated May 23, 2006, that is accepted by the Acting Director, and
by such Stipulation and Consent Fannie Mae has consented to the issuance of this
Order by the Acting Director;
Whereas, the Acting Director believes that it would be in the public interest to
enter into this Consent Order with Fannie Mae;

 



--------------------------------------------------------------------------------



 



Therefore, the Acting Director, pursuant to the authority vested in him by the
Safety and Soundness Act, 12 U.S.C. §§ 4631 and 4636, hereby orders that:
ARTICLE I. CORPORATE GOVERNANCE

1.   The Board shall direct the creation and presentation of an annual plan for
compliance with this Order. The plan shall include the following elements:

  a.   A review of accomplishments to date and plans to meet goals set forth by
the Board, senior management and OFHEO.     b.   A multi-year program for
planning, development, implementation and evaluation to meet Consent Order
goals, including but not limited to goals related to improvements in information
technology, internal controls, accounting, staffing and other needs set forth in
the plan.     c.   Annual training programs on corporate culture and
expectations as well as assurance that new employees hired between annual
programs receive thorough training on corporate expectations.     d.   Provision
for the creation of comprehensive manuals available to all employees detailing
policies and procedures, available in written and/or electronic forms.     e.  
Quarterly reporting to OFHEO of the Enterprise’s implementation progress.

2.   Fannie Mae shall maintain its separation of the functions of CEO and
Chairman.   3.   The Board agrees that Mr. Franklin Raines and Mr. Timothy
Howard may not be engaged, employed or otherwise provide services to Fannie Mae,
whether for compensation or not, subsequent to the separation of these employees
from Fannie Mae, unless otherwise required by law. Fannie Mae shall report to
OFHEO within 90 days of this Order on whether other employees separated from the
Enterprise should not be engaged, employed or otherwise provide services to
Fannie Mae as provided herein. Fannie Mae may apply to OFHEO for approval to
utilize such individuals to meet obligations it may have under regulations or
regulatory agreements. Nothing herein precludes the participation of these
individuals in any

2



--------------------------------------------------------------------------------



 



    government inquiry, regulatory matter, litigation, internal investigation or
information-gathering related thereto.


4.   The Board will complete its review and appropriate revision of bylaws,
codes of conduct and internal policies and procedures to assure that they
support legal and regulatory compliance and report the results of its review and
any planned changes to OFHEO within 120 days of this Order.   5.   The Board
shall continue a program for no less than annual briefings for the Board and
senior management on the legal and regulatory requirements applicable to Fannie
Mae. Such briefings also will review policies or practices that are designed to
ensure effective compliance with such legal and regulatory requirements and the
responsibilities of the Board and management under the corporate charter and the
code of conduct.   6.   The Board shall cause Fannie Mae to maintain its
Compliance, Ethics, and Investigation function that reports to the Chief
Executive Officer and independently to the Board’s Compliance Committee. Such
function shall be headed by an individual who shall have no other
responsibilities at Fannie Mae and who shall operate independently, including
the ability to communicate with OFHEO and the Board independent of management,
particularly on matters of wrongdoing. Such function shall include a separate
internal investigation function that has access to adequate resources to perform
its duties that shall include, but not be limited to, review of internal
complaints, whistleblower reports, ethics matters and related topics. Such
investigation function shall report on any investigation and its findings to
OFHEO in a prompt manner. The head of the Compliance, Ethics, and Investigation
function may only be removed upon approval of the Board.   7.   Fannie Mae shall
maintain a Chief Risk Officer (“CRO”). The CRO shall direct a risk management
organization with responsibility for overseeing risk management for financial
and operational risk throughout Fannie Mae. The CRO shall report directly to the
CEO and independently to the Risk Policy and Capital Committee of the Board.  
8.   Fannie Mae shall maintain an independent internal auditor. The Chief
Auditor shall report directly to the Audit Committee of the Board and the
internal audit department shall have independent access to all of Fannie Mae’s
internal records and systems, including the general

3



--------------------------------------------------------------------------------



 



    ledger. The internal audit division’s annual compensation shall be based on
individual and department goals unrelated to corporate earnings, including, but
not limited to, training, achievement of audit plan, and retention.


9.   The Board shall cause Fannie Mae to maintain a procedure directing the
Chief Compliance Officer to report directly to the Board in a timely fashion any
information the Chief Compliance Officer becomes aware of relating to actual or
possible misconduct that relates to or may affect Fannie Mae by an executive
officer, as defined by OFHEO regulation, or a Board director, or such actual or
possible misconduct of a not inconsequential nature by employees. The procedure
shall provide for the Board to inform the Director of OFHEO of the substance of
such allegations, with any comments by the Board, in a timely manner. Should the
Board fail to notify OFHEO in a timely manner, the Chief Compliance Officer
shall notify OFHEO of the information reported to the Board.   10.   Fannie Mae
shall establish a management Compliance Control Coordination Committee composed
of the head of the Office of Compliance, Ethics, and Investigations, the General
Counsel, the Chief Risk Officer, and the Chief Audit Executive, to ensure
cross-enterprise coordination of legal, compliance, and ethics programs and
activities.   11.   The Compliance Committee shall establish a tracking system
in consultation with OFHEO that will allow the Board and OFHEO to monitor the
implementation and progress under this Agreement. The Committee shall appoint a
key contact in management to assure prompt attention to questions arising under
this Agreement.

ARTICLE II. BOARD OF DIRECTORS

1.   The Board shall provide written guidance to management regarding the
preparation and maintenance of minutes to accurately reflect deliberations of
the Board and its committees. The Board shall maintain written policies and
procedures for the Board to govern its operations, consistent with legal and
regulatory standards and industry best practices. Such policies and procedures
should be submitted to OFHEO within 180 days of this Order and shall include a
schedule for implementation.

4



--------------------------------------------------------------------------------



 



2.   The Board and Fannie Mae shall review reports received by the Board to
insure appropriate and adequate content, format and distribution. As
appropriate, reports may include, at a minimum, useful historical summaries of
issues including root causes, indication of limitations of information such as
assumption and model risk, trends over a meaningful length of time, narrative
descriptions of issues illustrated primarily by numbers and a policy of
providing “all meaningful” measures.

3.   The Audit Committee of the Board of Directors shall maintain at least one
member with sufficient technical expertise to understand the implications of
accounting policies to financial statements.

4.   The Board shall maintain a Compliance Committee to monitor and coordinate
legal and regulatory compliance and compliance with this Agreement. Such
committee shall consist of outside directors, at least three in number and one
of whom shall serve as chair. Upon request, the committee and its chair shall
meet with OFHEO representatives.

5.   The Board shall maintain a Risk Policy and Capital Committee, which will
oversee the Office of the Chief Risk Officer.

6.   The Board shall maintain its procedure of meeting at least eight times
annually, and at least once per calendar quarter.

ARTICLE III. CAPITAL PLANS AND LIMITATIONS ON CERTAIN CORPORATE ACTIONS

1.   In consultation with OFHEO, Fannie Mae will continue diligent and good
faith pursuit of commitments set forth in the capital restoration plan as
approved by OFHEO on February 17, 2005 until such time as the Director
determines the requirement should be modified or expire, considering factors
such as resolution of accounting and internal control issues.

2.   While the capital restoration plan as approved by OFHEO on February 17,
2005 is in effect, Fannie Mae shall seek the OFHEO Director’s approval before
engaging in transactions that could have the effect of reducing the capital
surplus below the 30% level referenced in the plan.

5



--------------------------------------------------------------------------------



 



3.   Fannie Mae shall submit a written report to OFHEO detailing the rationale
and process for proposed capital distributions before making any such
distribution.   4.   Fannie Mae shall not increase its “mortgage portfolio”
assets as shown in the minimum capital report to OFHEO for December 31, 2005,
except as provided in the following:       (a) Fannie Mae may provide OFHEO
within 60 days of this Order a plan for managing its business — either expanding
or decreasing its market activities — with particular attention to risk
management (related to controls, models, and specific risk measures including
operational risk) and to compliance with its capital plan. Such a plan can
include a moderate per annum increase in the “mortgage portfolio” assets for
reasons including liquidity, housing goals, portfolio flexibility, and
competitive considerations. The Director shall make a determination on the plan
within 60 days of its submission       (b) This limitation on growth provision
shall expire upon the Director’s determination that such expiration is
appropriate in light of information regarding (i) capital; (ii) market liquidity
issues; (iii) housing goals; (iv) risk management improvements; (v) outside
auditor’s opinion that Fannie Mae’s consolidated financial statements present
fairly in all material respects the financial condition of the Company;
(vi) receipt of an unqualified opinion from an outside audit firm that Fannie
Mae internal controls are effective pursuant to section 404 of the Sarbanes
Oxley Act; or (vii) other relevant information.       This provision excludes
Enterprise guarantees. Compliance with this provision shall be determined at
month’s end with any non-compliance due to market fluctuations corrected subject
to OFHEO examination and guidance.

ARTICLE IV. INTERNAL CONTROLS

1.   The Board shall prepare a statement setting forth the respective roles of
the Board and management for meeting corporate goals and legal requirements,
including the appropriate extent of reliance on outside consultants and experts
and the responsibility of the company. This statement shall be provided for
review to OFHEO within 180 days of this Order.

6



--------------------------------------------------------------------------------



 



2.   Fannie Mae shall develop an effective external testing program for internal
controls, including, where appropriate, blind testing (without system operator
knowledge). Such program shall be submitted to OFHEO within 90 days of this
Order for its approval.   3.   Fannie Mae shall develop a program for regular
review of critical financial models. Where appropriate and in consultation with
OFHEO, such program shall include review by an external party. Such program
shall be submitted to OFHEO for its approval within 90 days of this Order.   4.
  Fannie Mae shall have in place a system to assure that a control environment
exists to address proper “tone at the top,” assignment of authority, consistency
of policies and practices and adherence to code of conduct.   5.   Fannie Mae
shall provide to OFHEO within 180 days of this Order a plan for the build out of
the Enterprise’s operational risk oversight function over the next three years.
Fannie Mae shall move expeditiously to implement the plan.   6.   The Board
shall direct management to establish appropriate policies and procedures to: (a)
provide an analytical framework for debt buyback transactions,
(b) contemporaneously document debt buyback transactions, and (c) ensure
appropriate internal controls regarding debt buyback transactions. Such policies
and procedures shall be provided to OFHEO within 120 days of this Order.   7.  
The Board shall direct that Fannie Mae maintain a separation of the function of
business planning and forecasting from the controller’s function.   8.   The
Board shall direct that Fannie Mae maintain a separation of the modeling and
accounting functions for the amortization of premiums and discounts.   9.   The
Board shall cause to be completed the implementation of improved procedures
surrounding the preparing, revising, validating, authorizing and recording of
journal entries and report to OFHEO on such implementation.   10.   The Board
shall direct management to complete its development and implementation of
written policies and procedures for journal entries. Such policies and
procedures must

7



--------------------------------------------------------------------------------



 



    include, but are not limited to, prohibition of employees from falsifying
signatures in journal entries as well as from signing such entries without
proper authorization; requirements that journal entry preparers understand the
purpose for which the journal entry is made; requirements that personnel
reviewing or approving journal entries determine that an entry is valid and
appropriate; requirements that journal entries be supported by appropriate
documentation; and requirements that journal entries be independently reviewed
by an authorized person other than the preparer.

11.   The Board shall direct management to complete its development and
implementation of a plan that addresses deficiencies in the current portfolio
accounting system, including, but not limited to, ensuring the ability to:
calculate the amortization of deferred price adjustments pursuant to SFAS 91;
automate marking the mortgage-backed securities portfolio to market, to the
degree practicable; properly account for mortgage revenue bonds; properly
account for dollar roll transactions; and properly account for interest-only
strips pursuant to EITF 99-20. The implementation of the plan shall be subject
to no less than quarterly reporting to OFHEO until completion.   12.   The Board
shall direct management to complete its assessment and correct deficiencies in
internal controls relating to modifications of databases supporting the general
ledger. The Board shall direct management to adopt appropriate internal
controls, including documentation, to govern when, if ever, technology
application support personnel, at the direction of management, may overwrite
database records in order to make changes or corrections. The report shall be
submitted to OFHEO for review and the implementation plan shall be the subject
of no less than quarterly status reports until completion.

ARTICLE V. ACCOUNTING

1.   Fannie Mae shall complete its ongoing restatement of prior period financial
statements as necessary and have such financial statements reaudited by Fannie
Mae’s external auditor consistent with the auditing standards of the Public
Company Accounting Oversight Board. Changes occurring as a result of such
reaudit and restatement shall be reported promptly to OFHEO. Fannie Mae’s Board
of Directors shall direct the Audit Committee to direct

8



--------------------------------------------------------------------------------



 



    management to take all necessary actions to assure that Fannie Mae’s
accounting policies and practices conform to GAAP, disclosure and other
regulatory standards.

2.   Fannie Mae will assure that in any engagement of an external auditor,
including its current engagement of Deloitte & Touche LLP, the engagement letter
shall provide that: (a) upon OFHEO’s request, the external auditor will provide
OFHEO with access to senior audit partners on the engagement and any other
personnel whom such partners deem necessary, (b) OFHEO will have access to the
auditor’s working papers prepared in the course of performing the services set
forth in the letter, and (c) OFHEO will have such access to the external auditor
without Fannie Mae personnel in attendance.

3.   Fannie Mae will attempt to assure that in any future engagement of an
external auditor, the engagement letter will not contain provisions
characterized as “unsafe and unsound” in the “Interagency Advisory on the Unsafe
and Unsound Use of Limitation of Liability Provisions in External Audit
Engagement Letters.”   4.   Not less than every two years, the Board should
cause to be conducted by an independent consultant or accounting firm, a
targeted evaluation of one or more accounting policy areas, such as but not
limited to derivatives, securitizations, amortization of premium and discount,
and report its findings to the Board and to OFHEO. OFHEO shall review the
appointment of such firm, the work plan for such engagement including periodic
updates to OFHEO and OFHEO access to such firm during its engagement.   5.  
Fannie Mae shall develop policies and procedures for Board approval and notice
to OFHEO of any transactions or accounting treatments or policies identified as
having significant legal, reputational, or safety and soundness risk with a
focus on transactions or accounting treatments or policies that do not employ
industry standards for preferred methods. Such policies and procedures shall be
provided to OFHEO within 90 days of this Order for its approval.   6.   Fannie
Mae shall provide OFHEO within 90 days of this Order a plan for assuring
accounting policies are reviewed and updated on an ongoing basis.

9



--------------------------------------------------------------------------------



 



7.   Fannie Mae shall, consistent with applicable law, provide OFHEO with any
materials or information management comes to possess concerning any actual or
alleged misconduct related to Fannie Mae by its outside auditor, including any
information received from any federal or state agency, or any other individual
or organization.

ARTICLE VI. PERSONNEL

1.   The Board shall cause to be prepared by management a plan for succession
for senior officers as well as any other levels of officers for which such
planning would be prudent. Such plan shall be provided to OFHEO within 120 days
of this Order.   2.   The Board shall cause to be conducted an external review
of existing controls concerning external relations programs relating to
government and industry relations. Such review of controls shall address
activities of internal staff and external consultants, advisors or other
retained firms. A plan must be provided setting policies for activities of
external parties for government and industry relations as well as assurance that
funds deployed for lobbying are subject to such control environment. Within
180 days of this Order, Fannie Mae shall provide to OFHEO a report including
findings, planned changes and written statements of policy.   3.   The Board
shall cause to be conducted a review of all individuals, including Board
members, mentioned in OFHEO’s report of May 2006, as participating in any
misconduct, for suitability to remain in their positions. Such review shall
consider any appropriate disciplinary actions, including removal, transfer or
other remedial steps. Within 30 days, the Board shall report to OFHEO on which
individuals are subject to such review. Within 120 days thereafter, the Board
shall report to OFHEO on such determinations with respect to any such individual
or any other individual identified as bearing responsibility for any misconduct
identified by OFHEO in its report. Such report shall include plans to seek
restitution, disgorgement or other remedies to recover funds from individuals,
taking into consideration limitations by the Employee Retirement Income Security
Act (ERISA), existing contracts, any other applicable law or regulation, and the
subsidiary or collateral effect on proceedings.

10



--------------------------------------------------------------------------------



 



4.   OFHEO shall continue to oversee appointment of officers to OFHEO-named
executive offices for five years.   5.   Fannie Mae shall review with OFHEO
within 120 days of this Order and annually thereafter the budget and staffing
plan for each department in the Enterprise with attention to the number of
personnel and the appropriate skills and expertise required.   6.   Fannie Mae
should provide OFHEO training plans for all departments to assure skills to
perform jobs as well as familiarity with Fannie Mae requirements (including but
not limited to bylaws, code of conduct, compliance, employment policies, balance
of meeting obligations with earnings per share goals) and legal, regulatory and
compliance requirements.

ARTICLE VII. COMPENSATION

1.   The Board shall direct that Fannie Mae’s compensation practices for
officers and employees shall include financial and non-financial metrics and
shall not exclusively be tied to earnings-per-share. Such direction shall ensure
that compensation metrics for the internal auditor, chief compliance officer,
controller and such others, as determined in consultation with OFHEO, be
appropriate to their roles and do not create conflicts of interest.   2.  
Fannie Mae shall ensure that any future contracts with senior officers provide
for an escrow of benefit payments not protected from alienation or forfeiture
under ERISA or any other applicable law or regulation where OFHEO or any other
agency has communicated allegations of misconduct concerning such officer’s
official duties at Fannie Mae and OFHEO has directed Fannie Mae to escrow such
funds. Such contract terms shall be provided to OFHEO within 120 days of this
Order for review.   3.   Within 120 days Fannie Mae shall submit to OFHEO for
review new contract terms for future employment agreements to appropriately
address “termination for cause” or similar provisions as well as so-called
“claw-back” provisions by setting clear standards for taking such actions with
appropriate thresholds and legal standards, consistent with ERISA, and any other
applicable law or regulation.

11



--------------------------------------------------------------------------------



 



4.   Fannie Mae shall include in any future employment contracts a provision
that individuals discharged for misconduct or for cause may not be engaged,
employed or otherwise provide services to Fannie Mae, whether for compensation
or not, subsequent to the separation of these employees from Fannie Mae, unless
otherwise required by law, except upon request to OFHEO in exceptional
circumstances. Nothing in such provision shall preclude the participation of any
individuals in any government inquiry, regulatory matter, litigation, internal
investigation or information-gathering related thereto. Such term shall be
provided to OFHEO within 120 days of this Order for review.

ARTICLE VIII. REPORTS, DATA AND DISCLOSURES

1.   Fannie Mae shall develop and provide to OFHEO within 120 days of this Order
a plan to make improvement to its regulatory reporting, public disclosures, and
Board and management reports. Such plan shall include a timetable for
implementation and enhancements to data quality to support such reporting and
disclosure.   2.   Fannie Mae shall present proposals for enhanced and uniform
public disclosures of its performance and risk measures. Fannie Mae shall submit
to OFHEO, within 180 days of this Order, proposals detailing performance and
risk measures to be disclosed, approaches to attaining uniformity and a
timetable for implementation of such disclosures that OFHEO shall supervise.

ARTICLE IX. COOPERATION

1.   Fannie Mae shall use reasonable good faith efforts to cooperate with OFHEO
in OFHEO’s pursuit of administrative or enforcement proceedings or litigation
with respect to other persons concerning the subject matter of OFHEO’s Special
Examination of Fannie Mae, including, under the terms set forth in this Article:
(1) by making Fannie Mae’s documents and records relating to such proceedings
available to OFHEO without subpoena (subject to any privilege or protection
available under any applicable law), and (2) by making Fannie Mae personnel
available for interviews.   2.   Fannie Mae shall, within 30 days of any request
by OFHEO, provide OFHEO with the names of all present and former Fannie Mae
employees that Fannie Mae believes have or

12



--------------------------------------------------------------------------------



 



    may have information relevant to the allegations in any Notice of Charges
filed by OFHEO in any proceeding concerning the subject matter of OFHEO’s
Special Examination of Fannie Mae (“Notice of Charges”).

3.   Fannie Mae shall arrange and facilitate OFHEO interviewing, normally in a
non-transcribed format, any current Fannie Mae employees regarding any Notice of
Charges filed by OFHEO and shall encourage its employees to cooperate in such
interviews. Fannie Mae shall promptly facilitate the scheduling of interviews
upon OFHEO’s request and shall provide logistic support for the interviews, if
requested by OFHEO. Employee interviews shall be held during the employees’
normal work hours, and shall be scheduled on dates and at times and locations
that are mutually agreeable, unless an employee and OFHEO otherwise agree. Any
current employee may be accompanied to an OFHEO interview by counsel for Fannie
Mae and, if the employee so elects, counsel for the employee.

4.   Within 30 days of Fannie Mae’s receipt of notification from OFHEO of any
former Fannie Mae employees OFHEO wishes to interview, Fannie Mae shall provide
OFHEO with the last known address of such former employees as reflected in
Fannie Mae’s records and, at OFHEO’s request, encourage any former employee to
cooperate with OFHEO. When OFHEO cannot contact a former employee through his or
her last known address provided by Fannie Mae, Fannie Mae shall promptly:
(a) make its best efforts to locate the former employee, and (b) report the
former employee’s whereabouts to OFHEO. Any former employee may be accompanied
to an OFHEO interview by counsel for the former employee, if the former employee
so elects, and with the agreement of OFHEO, counsel for Fannie Mae.

5.   If OFHEO identifies documents relevant to the allegations in any Notice of
Charges filed by OFHEO that it needs Fannie Mae to produce, Fannie Mae either
will: (a) search for and produce the documents, (b) produce the documents if no
search is required, or (c) provide OFHEO the information necessary to find the
documents among the documents already produced by Fannie Mae. If OFHEO, in
consultation with Fannie Mae, is still unable to locate the identified documents
among the documents it has received from

13



--------------------------------------------------------------------------------



 



    Fannie Mae, Fannie Mae will conduct another search for the identified
documents and, if possible, produce them to OFHEO.

6.   Fannie Mae shall take action to determine whether the termination of any
former officer can and should be converted to a termination “for cause” and
shall report to OFHEO within 60 days any former officers who can and should be
so designated. To the extent consistent with ERISA, existing contracts, and any
other applicable law, regulation or proceeding Fannie Mae determines termination
of any officer can and should be converted to a termination “for cause,” Fannie
Mae shall (a) seek to terminate any further compensation due such employee; and
(b) act to secure reimbursement, indemnification or other redress from such
employees terminated for cause for unjust enrichment or for other harm to the
Enterprise. Fannie Mae shall report to OFHEO as it proceeds to undertake any
such actions.

ARTICLE X. REPORTS TO OFHEO

1.   Unless Fannie Mae is otherwise informed by OFHEO of exceptions, all plans,
reports and implementation programs required by this Order should provide for
quarterly progress reports.

ARTICLE XI. PENALTY

1.   Fannie Mae shall pay to the government a penalty of $400 million. Within
ten business days from the date of this Order, the Enterprise shall transfer
$50 million, in the manner specified by OFHEO, in the name of the United States
Treasury. This amount shall constitute a civil money penalty imposed on the
Enterprise pursuant to 12 U.S.C. §4636. The Enterprise shall transfer $350
million in a manner directed by the Securities and Exchange Commission.

14



--------------------------------------------------------------------------------



 



ARTICLE XII. PREVIOUS AGREEMENTS

1.   Pursuant to paragraph VI. 5(a) of the September 27, 2004 agreement and
paragraph III.l(a) of the “Supplement to the Agreement of September 27, 2004,”
this Order supersedes and terminates those agreements.

It is so ordered, this 23rd day of May 2006.
(-s- James B. Lockhart, III) [w21667w2166703.gif]

James B. Lockhart III Acting Director, Office of Federal Housing Enterprise
Oversight

15